1
2
3
4
5
6
7
                             UNITED STATES DISTRICT COURT
8
                             EASTERN DISTRICT OF CALIFORNIA
9
10
     SCOTT JOHNSON,                                    ) Case No.: 2:17-cv-02521-MCE-CKD
11                                                     )
               Plaintiff,                              )
12                                                     )
     v.                                                ) ORDER
13                                                     )
     STARBUCKS CORPORATION, a Washington               )
14   Corporation; and Does 1-10.                       )
                                                       )
15             Defendants.                             )
                                                       )
16                                                     )
17                                                     )
                                                       )
18                                                     )

19
20          Pursuant to the parties’ stipulation filed December 11, 2018, it is hereby ordered

21   that the parties can schedule the depositions described therein after the December 1, 2018
22   discovery cutoff.
23          IT IS SO ORDERED.
24
     Dated: December 14, 2018
25                                                   _____________________________________
                                                     CAROLYN K. DELANEY
26
                                                     UNITED STATES MAGISTRATE JUDGE
27
28
